Citation Nr: 0330300	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  91-23 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for benign prostatic 
hypertrophy.

3.  Entitlement to service connection for a thyroid problem.

4.  Entitlement to service connection for rheumatoid 
arthritis.

5.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus, on appeal from the initial 
grant of service connection.

6.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU) due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.  

In a May 1989 rating decision, the Albuquerque, New Mexico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied entitlement to service connection for PTSD.  In 
October 1991 and March 1994, the Board of Veterans' Appeals 
(Board) remanded the claim for additional development.  The 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in August 1993.  A copy of the 
transcript of that hearing is of record.  

In June 1997, the Board denied service connection for PTSD 
upon appellate review.  After reviewing a Joint Motion for 
Remand and Stay of Proceedings, the United States Court of 
Appeals for Veterans Claims (Court) in a May 1999 order 
vacated the June 1997 Board decision and remanded the case 
for additional development.  The Board remanded this issue to 
the RO in March 2000 for further development.

In February 2003, the Board remanded the case to the RO to 
schedule the veteran for a video conference hearing.  The 
veteran testified, again before the undersigned Veterans Law 
Judge, at a video conference hearing on July 11, 2003; 
however, due to technical difficulties the record of that 
hearing could not be transcribed.  In September 2003, the 
Board notified the veteran of the unfortunate circumstances 
associated with his hearing and offered him an opportunity 
for another hearing.  In correspondence dated in October 2003 
the veteran expressed his desire for appellate review without 
an additional hearing.  The Board also notes that the primary 
contentions put forth by the veteran at his July 2003 hearing 
(based upon the recollections of the Veterans Law Judge) 
addressed matters related to his PTSD claim that are being 
remanded by this decision, in essence, for the action 
requested by the veteran.  Therefore, the Board finds further 
development is not required prior to appellate review of the 
matters decided below.  

The additional matters on appeal came before the Board from 
February, August, and November 2002 rating decisions.  In 
February 2002, the RO awarded service connection for diabetes 
mellitus and assigned a 20 percent rating.  Entitlement to a 
TDIU was denied by an August 2002 rating decision and 
entitlement to service connection for benign prostatic 
hypertrophy, a thyroid problem, and rheumatoid arthritis was 
denied by a November 2002 rating decision.  Subsequently, the 
veteran timely perfected his appeal of those determinations.

Although the veteran submitted additional documentary 
evidence in support of his claims in August 2003, he waived 
RO consideration of that evidence prior to appellate review.  
The Board also finds that the evidence submitted is not 
pertinent to the specific service connection issues decided 
below.  

The issues of entitlement to service connection for PTSD, 
entitlement to a rating in excess of 20 percent for diabetes 
mellitus, and entitlement to TDIU are addressed in the remand 
section of this decision.


FINDING OF FACT

The veteran's benign prostatic hypertrophy, thyroid problem, 
or rheumatoid arthritis were not incurred in or aggravated by 
active service.  




CONCLUSION OF LAW

Service connection for benign prostatic hypertrophy, a 
thyroid problem, and rheumatoid arthritis is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3. 309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met as to the issues of 
entitlement to service connection for benign prostatic 
hypertrophy, a thyroid problem, and rheumatoid arthritis.  
The veteran was notified of the VCAA and how it applied to 
his claims by correspondence dated in August 2002.  The RO 
also advised the veteran of the evidence necessary to 
substantiate these claims by various documents during the 
course of this appeal.  These documents adequately notified 
him of the evidence necessary to substantiate the matter on 
appeal and of the action to be taken by VA.  Although he was 
notified that he should respond with any new evidence in 
support of the claims within 60 days of the RO's August 2002 
letter (a time restriction that was recently invalidated), 
the RO continued to accept evidence beyond the 60 day time 
limit.  Therefore, the Board finds he was not prejudiced by 
any notice deficiency in the August 2002 correspondence.  As 
the veteran has been kept apprised of what he must show to 
prevail in this claim, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Paralyzed Veterans of American v. 
Secretary of Veterans Affairs, No. 02-7007, -008, -7009,- 
7010 (Fed. Cir. Sept. 22, 2003) (PVA).

The veteran's service medical records and all identified and 
authorized post-service medical records have been requested 
or obtained.  In claims for disability compensation the VCAA 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
finds the available medical evidence is sufficient for an 
appellate determination of the pertinent service connection 
issues on appeal.  There is no probative evidence of any 
event in service, nor competent evidence indicating that the 
claimed disabilities may be related to Agent Orange exposure, 
to warrant a request for a nexus opinion.  Absent some 
indication that the claimed disorders have been found by 
competent medical or scientific authority to be associated 
with Agent Orange exposure, the Board finds there is no 
reasonable possibility that any additional development could 
be provided by VA to substantiate the veteran's present 
claim.  See 38 C.F.R. § 3.159(d).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Certain disorders associated with herbicide agent exposure in 
service, including prostate cancer, may be presumed service 
connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  Veterans diagnosed with an enumerated 
disease who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307. 

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996); 64 
Fed. Reg. 59232, 59236-37 (1999).  Benign prostatic 
hypertrophy, hypothyroidism, and rheumatoid arthritis are not 
enumerated disorders.  38 C.F.R. § 3.309(e).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Federal Circuit has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

In this case, medical records show the veteran has been 
treated for benign prostatic hypertrophy, hypothyroidism, and 
rheumatoid arthritis.  There is no evidence, however, of 
these disorders having been incurred during active service or 
within any applicable presumptive period.  Nor does the 
veteran alleged that these disorders were incurred during 
active service or within one year of his service discharge; 
rather, in correspondence dated in January 2003 he 
specifically asserted that these disorders were due to his 
exposure to Agent Orange during service in Vietnam.  Records 
show he served in Vietnam; however, the claimed disabilities 
are not disorders enumerated by VA regulation for which 
service connection may be presumed as a result of Agent 
Orange exposure.  No competent evidence indicating the 
veteran's claimed disabilities are associated with Agent 
Orange exposure has been submitted in this case.  The medical 
evidence of record shows these disorders have an onset many 
years after service.  Absent any competent evidence to the 
contrary, the Board finds they are too remote to be 
considered as related to any event in service.

Although the veteran believes that his benign prostatic 
hypertrophy, thyroid problem, and rheumatoid arthritis were 
incurred as a result of active service, including as a result 
of Agent Orange exposure, he is not a licensed medical 
practitioner and he is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit, 
5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, based 
upon the evidence of record, the Board finds service 
connection is not warranted.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for benign prostatic 
hypertrophy, a thyroid problem, and rheumatoid arthritis is 
denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  Although the 
appellant was notified of the applicable VCAA regulations in 
a February 2002 supplemental statement of the case and 
statements of the case dated in November 2002, a review of 
the record shows he has not been adequately notified of the 
VCAA and how it applies to these pertinent issues of his 
present appeal.  

In a decision issued May 1, 2003, the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2)(ii), a regulation which 
had allowed the Board to provide the requisite VCAA notice 
without remanding such matters to the RO.  Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (DAV).  Hence, the Board may not 
provide the appellant notice on its own.

As to the veteran's service connection claim for PTSD, the 
Board finds additional development is required.  The Board 
further finds that, based upon the evidence of record, the 
following stressor events are verified for VA purposes: (a) 
the veteran heard mortar fire and small arms or gun fire 
while in Vietnam, which sounded like it was close to him and 
awakened him at night, and (b) the veteran witnessed events, 
including the recovery of bodies, related to an aircraft 
crash on takeoff at the airbase where he was stationed.

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  
Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of 
the DSM-IV as the governing criteria for diagnosing PTSD.  

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

As to the veteran's claim for a disability rating in excess 
of 20 percent for diabetes mellitus and the inextricably 
intertwined issue of entitlement to TDIU, the Board notes the 
RO's efforts to afford the veteran a VA examination to assess 
the severity of his diabetes mellitus were unsuccessful.  He 
was scheduled for an examination in October 2002, but failed 
to report.  VA regulations provide that when a claimant 
fails, without good cause, to report for an examination 
scheduled in conjunction with an original compensation claim 
the claim shall be rated based on the evidence of record and 
that in an increased rating matter the claim is to be denied.  
38 C.F.R. § 3.655 (2003).  There is a distinction, however, 
between an appeal of an original or initial rating and a 
claim for an increased rating, and this distinction is 
important with regard to determining the evidence that can be 
used to decide whether the original rating on appeal was 
erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, the Board finds the veteran should be notified 
that additional medical evidence is necessary to assess the 
severity of his diabetes mellitus and he should be provided 
an opportunity to express his willingness to appear for a VA 
examination.

The Court has held that VA's duty to assist is not always a 
one-way street, and that a veteran must cooperate with 
efforts to provide an adequate medical examination.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  The veteran must be 
prepared to meet his obligations by cooperating with VA's 
efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The veteran should be notified 
that additional medical evidence is 
necessary to adequately assess the 
severity of his service-connected 
diabetes mellitus.  He should be provided 
an opportunity to express his willingness 
to appear for an additional VA 
examination as to this matter.

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment received for PTSD and 
diabetes mellitus since October 2002.  
The RO should obtain complete copies of 
the medical records (not already in the 
claims folder) from all identified 
sources.  

3.  The RO should review the record and 
make specific determinations, based on 
the complete record, as to whether the 
veteran engaged in combat with the enemy 
and as to which specific stressor events 
(in addition to those noted by the Board 
in this decision) have been verified.  In 
reaching these determinations, the RO 
should address any credibility questions 
raised by the record.  The veteran should 
be notified of these determinations and 
afforded the opportunity to respond.

4.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether it is as likely as not that 
he has a psychiatric disorder (under DSM-
IV criteria) related to any verified 
events in service.  The examiner should 
be informed of the RO's determination as 
to whether the veteran engaged in combat 
with the enemy and of the verified events 
in this case, including that (a) the 
veteran heard mortar fire and small arms 
or gun fire while in Vietnam, which 
sounded like it was close to him and 
awakened him at night, and that (b) the 
veteran witnessed events, including the 
recovery of bodies, related to an 
aircraft crash on takeoff at the airbase 
where he was stationed.  The claims 
folder must be available to, and reviewed 
by, the examiner.  The examiner should 
provide a complete rationale for any 
opinion given and should reconcile the 
opinion with the other medical evidence 
of record.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the remaining issues 
on appeal with consideration of all 
applicable laws and regulations.  If the 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



